DETAILED ACTION
Status of Claims
	Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “and other end” may be more appropriately written with an article prior to “other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapanayiotou et al. (US 9,017,528) in view of Yahagi et al. (US 2016/0369421).
Regarding claim 1, Papapanayiotou discloses an anode assembly configured to be vertically positioned in a plating tank (Col. 27 lines 5-6):
An anode insert (= an anode structure, 1310 or 1312); and
An anode holder configured to hold the anode insert (i.e. lower portion of plating cell, 1300),
Wherein the anode insert includes:
An anode (1384); and
	A frame (1380, 1400, Figure 15 = a feeding member extending upward from the anode),
	The anode holder includes: 
	An anode support frame (i.e. unlabeled portion, Figure 13);
	The anode assembly includes a conductive bar (1420), and
	An anode connection (1422 = feeding electrode), 
	One end of the frame is fixed to the anode (Figures 12-13 and 15-16),

	Papapanayiotou differs from the instant claim in that Papapanayiotou fails to disclose wherein the conductive bar is fixed to an upper end of the anode support frame and extending laterally from the anode support frame.  The conductive bar of Papapanayiotou is fixed to the anode insert (= anode structure).  Papapanayiotou differs from the instant claim in that Papapanayiotou fails to disclose the anode connection (= feeding electrode) attached to an end of the conductive bar.  The anode connection of Papapanayiotou is connected to a mid-portion of the conductive bar.
	In the same or similar field, Yahagi discloses an anode holder (60 = anode structure) for holding an anode (66) wherein a conductive plate (53 = conductive bar) is connected (= fixed) to an upper end of an anode support (i.e. plating bath with supporting member, 50, 51-1) and extends laterally from the anode support, and an electrode terminal (83 = feeding electrode) connected (= attached) to the conductive plate (Figure 13, [0105]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an anode assembly in which an anode holder includes a conductive bar and feeding electrode attached thereto because Yahagi demonstrates that an electrical connection is made by providing the anode support with the conductive bar (= conductive plate) and attached feeding electrode (electrode terminal) in order to electrically connect to the anode structure (i.e. anode holder, 60 of Yahagi).  The combination is the rearrangement of the conductive bar which is located with the anode structure of Papapanayiotou to the anode frame support of Papapanayiotou which one of ordinary skill in the art would expect 
	Regarding claim 2, Papapanayiotou discloses a side guide portion extending along a side of the anode insert (1310, Figure 13, e.g. tapered supported sides (1340, 1342) to receive tapered sides, 1344, Col. 27 lines 17-28).  
	Regarding claim 4, Papapanayiotou discloses tapered guide portions as claimed (Figures 12-13, Col. 27 lines 17-28).
	Regarding claim 5, Papapanayiotou discloses a back-side support (not labeled, Figure 18 = cartridge) which covers a back surface of the anode and provides support. 
	Regarding claim 7, Papapanayiotou discloses wherein the frame includes a masking portion which has an opening for the anode (Figure 12).  Yahagi discloses an anode mask (113) with an annular opening for controlling the electric field on the surface of the anode during a plating process [0070].  The location of the anode mask on the anode frame or anode structure would have been an obvious engineering design choice given the teachings of Papapanayiotou ad Yahagi.  One of ordinary skill in the art would expect the same or similar predictable result of .  
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapanayiotou et al. (US 9,017,528,) in view of Yahagi et al. (US 2016/0369421) and in further view of Yamamoto et al. (US 2006/0237304).
Regarding claims 3 and 6, Papapanayiotou and Yahagi are silent in regards to the material forming the anode support frame and cartridge, therefore in order to practice the invention of Papapanayiotou in view of Yahagi one of ordinary skill in the art would necessarily look to the art for workable anode holder materials and arrive at a reference such as Yamamoto which discloses an anode cartridge holder and associated parts being formed of an insulating material such as an acrylic [0037].  One of ordinary skill in the art would recognize that an anode holder would necessarily be electrically insulating in order to insulate the anode during a process such as electroplating.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,100,424 – anode holder 
US 4,964,964 – electrode support
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795